
	
		II
		110th CONGRESS
		2d Session
		S. 2987
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Transportation Equity Act for the 21st
		  Century to modify the project description for a highway project for Jefferson
		  Parish, Louisiana. 
	
	
		1.Jefferson Parish,
			 LouisianaThe table contained
			 in section 1602 of the Transportation Equity Act for the 21st Century (112
			 Stat. 257) is amended in item number 1483 by striking the project description
			 and inserting Lapalco Boulevard Improvements in Jefferson
			 Parish.
		
